Citation Nr: 0944493	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
right knee osteoarthritis status post meniscectomy, 
chondroplasty, and synovectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2006, the Veteran requested a Decision Review 
Officer (DRO) hearing.  The Veteran canceled the February 
2007 hearing and instead requested an Informal Conference, 
which was held at that time.  

In his Form 9, the Veteran requested a travel board hearing.  
The Veteran subsequently canceled the August 2008 hearing.  
The Veteran did not request to reschedule and the Board 
considers the request withdrawn.  

In July 2009, the Veteran's representative submitted a Motion 
to File Evidence out of Time.  By letter dated in August 
2009, the Board granted the motion.  The Board observes that 
additional evidence has been submitted since certification.  
The claims file contains a waiver of RO jurisdiction and 
therefore, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

The Veteran's right knee disability is manifested by end 
stage osteoarthritis with pain, limited motion, and frequent 
effusion.  The Veteran's reports of associated instability 
are not supported by objective evidence of record.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
right knee osteoarthritis status post meniscectomy, 
chondroplasty, and synovectomy are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In February 2006, prior to the rating decision on appeal, the 
RO sent the Veteran a letter notifying him of the evidence 
needed to substantiate his claim for increase.  The letter 
also advised him of the information and evidence he was 
responsible for providing and of the information and evidence 
VA would obtain.  The Veteran was asked to submit any 
evidence in his possession that pertained to his claim.  
Letter dated in May 2008 provided information regarding how 
VA assigns disability ratings and effective dates and also 
advised the Veteran of the applicable rating criteria.  The 
claim was readjudicated in SSOC's dated in June and August 
2008.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The claims file contains VA medical records and various 
private medical records.  The Veteran has not identified 
additional records that need to be obtained.  During the 
course of this appeal, the Veteran was provided VA 
examinations for his right knee in June 2006 and March 2007.  
In an April 2007 statement, the Veteran requested an unbiased 
examination.  He indicated that he had been examined by the 
same physician twice and he did not want to be sent to him 
again.  On review, the examinations contain the information 
necessary for rating purposes and the Board finds them 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran was originally granted service connection for a 
right knee disability in May 1990 and assigned a 10 percent 
evaluation effective February 18, 1989.  In November 2004, 
the evaluation was increased to 20 percent effective August 
23, 2004.  In July 2005, the Veteran was granted a temporary 
total evaluation based on surgical or other treatment 
requiring convalescence effective March 29, 2005.  A 20 
percent evaluation was assigned effective June 1, 2005.  In 
January 2006, the Veteran filed a claim for increase.  In 
March 2006, the RO continued the 20 percent evaluation.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
In a February 2007 statement, the Veteran indicated that a 
grant of 40 percent would satisfy his disagreement.  In an 
August 2008 statement, the Veteran indicated that a 50 
percent rating would satisfy his appeal.  In the October 2009 
Appellant's Brief, the Veteran's representative set forth 
several arguments.  First, that VA was misinterpreting the 
range of motion results and discussing the best achieved 
motion as opposed to the point where pain was established.  
It was noted that the March 2007 examination documented pain 
with all right knee motion and that this should translate 
into flexion limited to 0 degrees.  Second, that the Veteran 
has continuously reported giving way and although the 
examiners have not identified a clinical instability, the 
Veteran is competent to attest to a functional instability 
that manifests with weightbearing.  Third, that the Veteran 
would be better served with consideration of his right knee 
disability under the criteria for total knee replacement.  
Finally, that extraschedular consideration is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

On review of the claims file, the November 2004 increase for 
right knee disability to 20 percent was assigned under 
Diagnostic Codes 5010-5260, based on flexion limited to 30 
degrees.  Subsequent ratings list the 20 percent evaluation 
for the right knee as being continued under Diagnostic Codes 
5010-5261 (limitation of extension).  The July 2005 rating 
indicated that the Veteran's disability more closely 
approximated a 20 percent evaluation based on limitation of 
extension.  The code sheet associated with the March 2006 
rating also listed the applicable Diagnostic Codes as 5010-
5261.  The August 2006 SOC, however, indicates that the 20 
percent evaluation was continued based on painful and limited 
motion, swelling and subjective complaints of giving way.  It 
further stated that there was no compensable degree of 
limitation of extension to warrant separate consideration.  
The October 2009 Appellant's Brief indicates that the Veteran 
is receiving a 20 percent evaluation under Diagnostic Codes 
5010-5260.  Thus, there appears to be some confusion 
regarding whether the current evaluation is assigned based on 
limitation of flexion or extension.  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  

Limitation of flexion of the leg is evaluated as follows:  
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Limitation of extension of the leg is evaluated as follows:  
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04 (2004); 38 C.F.R. § 4.14 
(2009).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

Private medical records dated in January 2006 indicate the 
Veteran was not doing well with his knee and it appeared his 
situation was deteriorating again.  On physical examination, 
there was marked effusion of the right knee and motion was 
limited from 15 to 75 degrees for a total range of motion of 
60 degrees.  Updated x-ray indicated he was bone on bone for 
all practical purposes.  Impression was progressing 
osteoarthritis of the right knee.  

VA records show the Veteran was seen at the orthopedic clinic 
in February 2006.  There was mild effusion of the right knee 
and range of motion was 0 to 100 degrees.  The knee was 
stable.  

On VA examination in June 2006, the Veteran reported shooting 
pains in the knee and that the knee gives way on him daily.  
On physical examination, there was moderate swelling along 
the joint.  The joint was stable and he could fully extend to 
0 degrees and flex as far as 90 degrees, but he reported pain 
between 45 and 90 degrees.  The pain was reported as 
essentially constant with any motion or weightbearing.  

Private records dated in October 2006 indicate the Veteran 
was limping badly.  He reported his knee was buckling and 
giving out and that he was in terrible pain.  The physician 
noted a 10 degree extensor lag and flexion to 50 degrees for 
a total range of 40 degrees.  Effusion was present.  Note 
dated in January 2007 indicates that range of motion was now 
only 15 to 30 degrees with severe crepitation.  Impression 
was advancing osteoarthritis with marked restricted range of 
motion and progressive ankylosis.  

On VA examination in March 2007, the Veteran reported 
continued pain with prolonged walking, climbing stairs, 
coming down stairs, and with prolonged standing.  He also 
reported giving way occasionally after any misstep.  He has 
the joint aspirated approximately every 3 to 4 months and 
intermittent steroid injections.  On physical examination, 
there was significant swelling on the right.  The right knee 
circumference measured 20 inches, as opposed to 17 inches on 
the left.  There was ballottable fluid.  The joint was 
stable.  Walking demonstrated full extension of the joint.  
While sitting, he was unwilling to extend beyond 30 degrees 
due to pain and unwilling to flex beyond 30 degrees due to 
pain.  The examiner stated that in summary, the Veteran 
demonstrated mobility from 0 to 30 degrees with pain on all 
movement.  There was no weakened movement or incoordination, 
but all movement was painful.  The examiner further stated 
that there was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

VA medical records dated in July 2007 indicate that range of 
motion was from 0 to 95 degrees.  There was mild effusion and 
the joint was stable.  In March 2008, the Veteran requested 
another knee brace as the one he had did not fit due to 
swelling.  An April 2008 physical therapy consult notes that 
the right knee was somewhat effused but there was no gross 
ligamentous laxity present.  In June 2008, range of motion 
was from 5 to 95 degrees and was painful.  A small effusion 
was present.  

Private orthopedic records dated in August 2008 indicate 
intense effusion.  The Veteran allowed range of motion from 
only 0 to 45 degrees.  The physician aspirated 40 cc of clear 
joint fluid and injected some steroids.  Record dated in July 
2009 indicates the Veteran had end stage osteoarthritis and 
that he was contemplating surgical replacement because he had 
significant limitation of motion and was having difficulty 
extending the leg beyond 45 degrees because of excruciating 
pain.  

On review and with consideration of functional impairment due 
to pain on motion and other factors, the Board finds that the 
Veteran's disability picture more nearly approximates a 30 
percent evaluation under Diagnostic Code 5260.  The Board 
acknowledges that the medical evidence does not show flexion 
limited to 15 degrees.  Notwithstanding, the Veteran reports 
a significant right knee disability and this is supported by 
evidence of record.  That is, the Veteran has pain, limited 
flexion and extension, and frequent effusions requiring 
aspiration and steroid injections.  The Board has considered 
the Veteran's reports of painful motion throughout as well as 
the representative's argument that this is equivalent to 0 
degrees flexion.  Objective evidence simply does not support 
this argument and it is the Board's opinion that a 30 percent 
evaluation best reflects the overall impairment.  This is the 
maximum schedular evaluation available under Diagnostic Code 
5260.  

The Board has also considered whether the Veteran is entitled 
to a separate evaluation based on limitation of extension.  
As discussed, the claims file contains numerous medical 
records, both VA and private, showing various ranges of 
motion.  In this regard, the Board notes that the Veteran's 
range of motion varied depending on the symptoms present and 
intermittent findings of limited extension are acknowledged.  
These findings, however, are essentially contemplated in the 
30 percent evaluation assigned herein and the overall 
evidence does not support entitlement to separate evaluations 
based on compensable limitation of flexion and extension.  

The Veteran further contends that he is entitled to a 
separate rating based on instability.  The Veteran reports 
frequent giving way and medical evidence of record indicates 
that he uses a cane and a knee brace.  The Veteran is 
competent to report feelings of giving way.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran, however, is not competent to 
diagnose instability or subluxation of the knee.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The 
Board has considered the Veteran's complaints of instability, 
but ultimately finds more probative and persuasive the 
findings on VA examination and outpatient treatment that 
consistently show no objective findings of recurrent 
subluxation or lateral instability.  Consequently, a separate 
evaluation under Diagnostic Code 5257 is not warranted.  

The Board has also considered whether an evaluation greater 
than 30 percent is warranted under any additional diagnostic 
codes.  On review, there is no evidence of ankylosis in 
flexion between 10 and 20 degrees, or nonunion of the tibia 
and fibula with loose motion requiring brace.  Thus, 
Diagnostic Codes 5256 and 5262 are not for application.  With 
regard to the argument that the criteria for a knee 
replacement should be considered, the Board acknowledges that 
both the Veteran's VA and private provider have recommended a 
total knee arthroplasty.  To date, evidence of record does 
not show that this has been accomplished and therefore, 
Diagnostic Code 5055 is not for application.  

At no time during the appeal period has the right knee 
disability been more than 30 percent disabling and staged 
ratings are not for application.  See Hart, supra.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
service-connected knee condition reasonably describes the 
Veteran's disability level and symptomatology. Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral for extraschedular evaluations is required. Id.


ORDER

A 30 percent evaluation for right knee osteoarthritis status 
post meniscectomy, chondroplasty, and synovectomy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


